Citation Nr: 0939769	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  96-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).


REPRESENTATION

Appellant represented by:	Daniel S. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to 
October 2, 1965.  The Veteran also had service from October 
3, 1965 to April 1988; however, as discussed below, this 
service is not recognized for VA purposes.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In that decision, the RO denied 
the Veteran's petition to reopen his claim for service 
connection for a bilateral wrist condition.

In October 1996, the Veteran testified during a hearing 
before a decision review officer (DRO) at the RO; a 
transcript of that hearing is of record.  In November 1998, 
the Veteran testified during a hearing at the RO before the 
undersigned; a transcript of that hearing is of record.

In April 2004, the Board granted the petition to reopen and 
denied the underlying claim on the merits.  The Veteran 
appealed and, in March 2005, the United States Court of 
Appeals for Veterans Claims (the Court) granted a joint 
motion by the Veteran and VA to vacate and remand that 
portion of the April 2004 denying the underlying claim for 
service connection for bilateral CTS on the merits.

After remanding the claim in March 2005, the Board again 
denied the claim in December 2006.  The Veteran again 
appealed and the Court, in a September 2008 order, granted a 
September 2008 joint motion to vacate and remand the Board's 
decision.

Based on the instructions in the joint motion, the claim for 
service connection for bilateral CTS is again REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will 
notify the Veteran if further action is required.



REMAND

As noted, the Veteran had honorable service from October 1961 
to October 2, 1965, but his subsequent service, from April 
1969 to April 1988 has been found to have been under 
dishonorable conditions, and, thus, this subsequent period of 
service is not a recognized period of service upon which 
benefits can be based.  See 38 U.S.C.A. § 101(2)  (West 2002 
& Supp. 2009) (definition of Veteran includes only those with 
active service who were discharged or released under 
conditions other than dishonorable); 38 C.F.R. § 3.12(a) 
(2009) (compensation not payable unless period of service on 
which claim is based was terminated by discharge or release 
under conditions other than dishonorable).  The Veteran was 
declared a deserter in May 1969 and in June 1970. He was 
convicted of and sentenced to a bad conduct discharge by 
Court Martial in April 1970.  A supplementary special court 
martial order issued in April 1988 affirmed the April 1970 
Court Martial Order. A November 1990 letter to the Veteran 
notified him that the RO had determined the Veteran's 
discharge from the military on April 29, 1988 was issued 
under conditions which constitute a bar to the payment of VA 
benefits.  The RO confirmed these findings in October 2001 
and November 2003 administrative decisions.  Thus, the 
Veteran's period of service from October 3, 1965 to April 
1988 is a bar to payment of any benefits sought in this claim 
for service connection for bilateral CTS.  See 38 C.F.R. 
§§ 3.12 (c)(2); (d)(4) (benefits not payable when discharge 
or release was based on sentence of general court martial or 
for discharge based on willful and persistent misconduct).

The Veteran has been diagnosed with bilateral CTS.  The 
service treatment records (STRs) from his second period of 
service reflect that he was seen with thumb, hand, and wrist-
related complaints.  However, as these STRs were not 
generated during a period of service recognized for purposes 
of compensation.  The issue is whether the Veteran's current 
CTS is related to his first, recognized period of service, or 
if an organic disease of the nervous system, manifested to a 
compensable degree within the one-year presumptive period.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Under the Veterans Claims Assistance Act of 2000 (VCAA) , VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The type of evidence that "indicate" that a current 
disability "may be associated" with military service 
includes credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.

The STRs from the first period of service do not contain 
evidence of hand or wrist-related complaints.  There is no 
report of a separation examination conducted in connection 
with the Veteran's first period of service.  However, as 
noted in the joint motion, the Veteran testified that, as a 
Navy radar man during the time period that include d his 
first period of service, his duties required continuous 
motion and movement in his wrists and hands.  The Veteran 
also submitted medical treatise evidence indicating that CTS 
could be incurred by constant movement of the wrists and 
hands.  The Veteran also testified that, while he first 
noticed the CTS symptoms in 1970, he started aching gradually 
prior to that time and these symptoms worsened.  This 
testimony conflicts with the Veteran's statements during 
treatment in 1996 that he first noted symptoms attributable 
to his CTS in 1986.

The Veteran is competent to testify that his wrists ached 
during his first period of service and gradually worsened, 
but this testimony must be weighed against the other evidence 
of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  A remand for a VA examination as to the 
etiology of the Veteran's CTS is therefore required.

Accordingly, the claim for service connection for bilateral 
CTS is REMANDED for the following action:

Schedule the Veteran for an appropriate 
examination to determine the nature and 
etiology of his CTS.  All indicated tests 
and studies should be conducted.

The claims folders must be sent to the 
examiner for review.

The examiner should indicate whether it 
is as least as likely as not (50 percent 
probability or more) that the Veteran's 
CTS is related to his period of service 
from October 1961 to October 2, 1965, 
including the symptoms he described as 
occurring during this service.  The 
examiner is advised that the Veteran is 
competent to report in-service symptoms, 
and that such reports should be 
considered in formulating any opinions.  
The examiner is free to consider all the 
evidence of record, to include all the 
service records and the post service 
record.

The examiner must provide a rationale for 
each opinion expressed.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



